DETAILED CORRESPONDENCE

Claims 1-14 are pending. There are currently no art rejections for claims 3-5 and 11-13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2020 and 8/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ability of the piston to move axially within the guide housing port to break the bond, while simultaneously rotating, must be shown or the feature(s) canceled from the claim(s).  See the related Section 112(a) rejections herein.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to because reference numerals 116 and 245 point to the same structure (Fig. 1), reference numeral 245 points to solid structure, and specification paragraph [0017] indicates 245 should point to a bore (Fig. 1), reference numeral 312 should point to the breakable bond (Fig. 5), the two partial ring structures are not numbered and are inconsistent with movement of the guide projection extension 314 movement in groove 316 (Fig. 5), sectional lines for guide housing 304 and platform 300 indicate separate structures on Figs. 2, 7, 8 and 10 but indicate the same structure on Fig. 5.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because the sentence “The pressure must build up to for all other bonds 312 to be broken” is incomplete in paragraph [0029].  Correction is required.

Claim Objections
Claim 7 is objected to because (e)’s indentation should correspond with that of (d) and (f).  Claim 9 is objected to because of the following informalities: excessive spacing between “the” and “platform” and the third sub-paragraph should be indented.  Claim 10 is objected to because “wherein the misaligned” is an apparent typo of “wherein in the misaligned.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-5  The claimed breaking mechanism requires an axial movement of the piston with respect to the port, i.e., radially away from middle of the tubular, the only disclosed bonds being the continuous structure between the piston 302 and the port 306, shown in Fig. 5, or the “adhesive” mentioned in paragraph [0017].  However, the piston 302 cannot move in this manner because the extension 314 on projection 308 simultaneously and instantly forces rotation when pressure within the tubular acts on the platform 300.  The top of the piston is shown to be within the port in Fig. 5.  It cannot proceed further into the port because of the rotation force.  Nothing in the application describes how the disclosed guide bore and guide projection will allow the movement of the piston required in claim 1. 
Claim 11-13  The claimed breaking mechanism requires an axial movement of the piston with respect to the port, i.e., radially away from middle of the tubular, the only disclosed bonds being the continuous structure between the piston 302 and the port 306, shown in Fig. 5, or the “adhesive” mentioned in paragraph [0017].  However, the piston 302 cannot move in this manner because the extension 314 on projection 308 simultaneously and instantly forces rotation when pressure within the tubular acts on the platform 300.  The top of the piston is shown to be within the port in Fig. 5.  It cannot proceed further into the port because of the rotation force.  Nothing in the application describes how the disclosed guide bore and guide projection will allow the movement of the piston required in claim 9.  
 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (1) what is bonded by the breakable bond, and (2) with respect to what is the platform “misaligned”?  Claim 9 only requires displacement, generally, with respect to the guide housing.  Claims 2-6 depend from claim 1.
Claim 4  There is insufficient antecedent basis in the claim for “the guide bore” and “the guide projection”.  Amending such that claim 4 depends from claim 3 will overcome this rejection, and such dependency has been assumed in the examination.
Claim 5  There is insufficient antecedent basis in the claim for “the groove” and “the extension”.  Amending such that claim 5 depends from claim 4 will overcome this rejection, and such dependency has been assumed in the examination.
Claim 7  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is 
Claim 8  This claim requires that the predetermined pressure threshold now accomplishes an open port status preservation function, whereas in claim 7 the predetermined pressure was for breaking the bond, making it unclear whether applicant intends that the exact same pressure level accomplishes both functions, such that such pressure level is the exclusive level at which both functions are accomplished.
Claim 9  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (1) what is bonded by the breakable bond, and (2) with respect to what is the platform “misaligned”?  Claim 9 only requires displacement, generally, with respect to the guide housing.  Claims 10-14 depend from claim 9.
Claim 12  There is insufficient antecedent basis in the claim for “the guide bore” and “the guide projection”.  Amending such that claim 12 depends from claim 11 will overcome this rejection, and such dependency has been assumed in the examination.
Claim 13  There is insufficient antecedent basis in the claim for “the groove” and “the extension”.  Amending such that claim 13 depends from claim 12 will overcome this rejection, and such dependency has been assumed in the examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Least et al. (US20170254174) [Least].
Claim 1  Least discloses a flow control apparatus 200 [Figs. 6-8; para. 0034-0038] comprising: 
a guide housing 202,144,146 having one or more ports [passage proximate 208] extending therethrough; 
a breakable bond 210; and 
a platform [206 lower portion] having a lower surface and an upper surface, one or more pistons [206 upper portion] extending from the upper surface, the platform transitionable from 
a first bonded configuration [unsheared pin 210; Fig. 6] wherein the one or more pistons are at least partially received in the one or more ports of the guide housing, thereby fluidically sealing the one or more ports [Fig. 6], the platform being restrained from movement relative the guide housing by the breakable bond, to 
[i.e., sufficient to force the puncture of 208 by 228] axially with respect to the height of the piston toward the guide housing upon experiencing a predetermined pressure F1 upon the lower surface of the platform sufficient to break the breakable bond [Fig. 7; para. 0035,0036], thereafter to 
an opening configuration wherein the platform is moved a second predetermined distance axially with respect to the height of the piston away from the guide housing and the one or more pistons are displaced from the one or more ports [at least portions of the piston are moved from within the port to without] upon experiencing a second predetermined pressure upon the upper surface of the platform [by the decompression of spring 232], thereby fluidically opening the one or more ports [by pulling 228 from 208 after the puncture such that flow through the port is allowed [Fig. 8; para. 0037,0038], and thereafter to 
a misaligned configuration wherein the platform is displaced with respect to the guide housing [the platform is displaced with respect to the guide housing as it moves toward the tubular interior, e.g., from Fig. 7 to Fig. 8].
Claim 2  Least, as discussed with respect to claim 1, discloses that in the misaligned configuration the ports are permanently fluidically opened [at least in that the threshold that shearing the bond 210 permanently prevents the port from resealing since 208 is punctured].
Claim 6  Least, as discussed with respect to claim 1, discloses that the breakable bond is one or more of a shear pin 210, set pin, adhesive, and/or a combination thereof [para. 0034].
Claim 7  As discussed with respect to claim 1, Least discloses a method for opening a plurality of ports 230 [Figs. 6-8; para. 0034-0038] comprising: 
(a) embedding one or more flow control devices in a tubular 112, wherein each of the one or more flow control devices comprises a guide housing 202,144,146 having one or more [passage proximate 208] extending therethrough, a breakable bond 210, and a platform [206 lower portion] having a lower surface and an upper surface, one or more pistons [206 upper portion] extending from the upper surface [Fig. 6; para. 0034,0035], 
(b) applying a predetermined pressure F1 within the tubular [para. 0035]; 
(c) breaking a bond on the guide housing and the platform with the one or more pistons of the one or more flow control device [Fig. 7; para. 0035,0036]; 
(d) moving the platform away from the guide housing axially with respect to the height of the piston [by decompression of the spring 232; Fig. 8; para. 0037,0038]; 
(e) moving the piston to a predetermined maximum position [i.e., where the piston/platform again bears on the snap ring 214; Fig. 8; para. 0037,0038]; and 
(f) allowing the predetermined pressure to build up to a threshold [such a threshold was at least reached in shearing the bond 210].
Claim 8  Least, as discussed with respect to claim 7, discloses that allowing the predetermined pressure to build up to a threshold causes the one or more flow control device to become permanently fluidically opened [at least in that the threshold that shearing the bond 210 permanently prevents the port from resealing since 208 is punctured].
Claim 9  As discussed with respect to claims 1 and 7, Least discloses a system [Figs. 6-8; para. 0034-0038] comprising: 
a tubular 112 disposed in a wellbore, the tubular having a wall and an inner bore 128 [Fig. 5; para. 0034]; 
an inflow control device 200 embedded in the wall of the tubular, the inflow control device comprising: 
a guide housing 202,144,146 having one or more ports [passage proximate 208] extending therethrough; 
210; and 
a platform [206 lower portion] having a lower surface and an upper surface, one or more pistons [206 upper portion] extending from the upper surface, the platform transitionable from 
a first bonded configuration [unsheared pin 210; Fig. 6] wherein the one or more pistons are at least partially received in the one or more ports of the guide housing, thereby fluidically sealing the one or more ports [Fig. 6], the platform being restrained from movement relative the guide housing by the breakable bond, to 
a breaking configuration wherein the platform is moveable a predetermined distance [i.e., sufficient to force the puncture of 208 by 228] axially with respect to the height of the piston toward the guide housing upon experiencing a predetermined pressure F1 upon the lower surface of the platform sufficient to break the breakable bond [Fig. 7; para. 0035,0036], thereafter to 
an opening configuration wherein the platform is moved a second predetermined distance axially with respect to the height of the piston away from the guide housing and the one or more pistons are displaced from the one or more ports [at least portions of the piston are moved from within the port to without] upon experiencing a second predetermined pressure upon the upper surface of the platform [by the decompression of spring 232], thereby fluidically opening the one or more ports [by pulling 228 from 208 after the puncture such that flow through the port is allowed [Fig. 8; para. 0037,0038], and thereafter to 
a misaligned configuration wherein the platform is displaced with respect to the guide housing [the platform is displaced with respect to the guide housing as it moves toward the tubular interior, e.g., from Fig. 7 to Fig. 8].
Claim 10  Least, as discussed with respect to claim 9, discloses that in the misaligned configuration the ports are permanently fluidically opened [at least in that the threshold that shearing the bond 210 permanently prevents the port from resealing since 208 is punctured].
Claim 14  Least, as discussed with respect to claim 9, discloses that the breakable bond is one or more of a shear pin 210, set pin, adhesive, and/or a combination thereof [para. 0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.